709 S.E.2d 928 (2011)
William Lawson BROWN, III
v.
Mark P. ELLIS.
No. 389P07-2.
Supreme Court of North Carolina.
June 15, 2011.
Lee M. Cecil, High Point, for Brown, William Lawson (III).
T. Keith Black, Greensboro, for Ellis, Mark P.
K. Edward Greene, Raleigh, for Brown, William Lawson (III).

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff on the 28th of September 2010 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 15th of June 2011."
Upon consideration of the alternative petition filed on the 28th of September 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."